Case 2:19-cv-00674-.]|\/|A-ARL Document 9 Filed 05/06/19 Page 1 of 2 Page|D #: 35
LAW OFFICES OF

IUIHDHMDI“IDERZFELD,IKC.

 

 

 

TELEPHONE= 1 12 MADISON AVENUE Q_F_M'_
<212) 818-9019 gm FLOOR Em.>.n\mER & nunn
__ NEW YoRK, NY 10016
FACSIM]LE:
(212) 391-9025 RI{ERZMD@IIERZE'EIDIAW.COM

May 6, 2019

Hon. Arlene R. Lindsay

United States Magistrate Judge
U. S. District Court

Long Island Courthouse

100 Federal Plaza

Central Islip, NY ll722

Re: Ciurcina v. Haros et. al.,
l9-cv-00674-JMA-ARL

Dear Judge Lindsay:

This letter is to request an extension of time to answer or
otherwise move against the complaint to June 25, 2019. The answer
or motion is presently due May 17, 2019, pursuant to this court's
prior order and plaintiff does not consent beyond a possible l week
extension.

Just prior to the action being filed, defendants had filed a
declaratory action in Texas seeking a determination of the parties’
rights. At that time, plaintiff’s claim was that he and defendant
Haros were partners in Orland and the complaint was limited to a
determination of that issue. When this action was ultimately filed,
partnership was no longer claimed; the claim changed to a complaint
for hourly compensation for 3 years under quantum meruit or unjust
enrichment and ranged from $l million to $9 million.

Mr. Ciurcina moved to dismiss the Texas action as it had
focused on partnership issues and Mr. Haros and Orland moved to
amend to address the new claims. The motion to dismiss was denied
and the motion to amend granted.

Plaintiff again moved to dismiss the amended complaint which
motion was granted on April 25, 2019.

Initially, in this action, plaintiff had asked that defendants
execute a waiver of service; because defendants were hopeful that
the Texas action might obviate the need to expend time and judicial
resources in New York, we entered into a stipulation agreeing to a
waiver and extending defendants’ time to answer or move to 60 days
after the decision in Texas on plaintiff’s motion to dismiss,
subject to the court's approval.

However, this Court did not approve the stipulation as the
extension would have been open ended. Instead, the court set
defendants’ time to answer or otherwise move at May l7, 2019.

Case 2:19-cv-00674-.]|\/|A-ARL Document 9 Filed 05/06/19 Page 2 of 2 Page|D #: 36

R|CHARD L. HERZFELD, P.C.

Hon. Arlene R. Lindsay
May 6, 2019
Page 2

Although deemed an extension, the waiver of service was not signed
until March 13, 2019. As such, the May 17th extension was only a
few days from the May 13th date defendants would have had to answer
or move in the ordinary course of events.

We now seek an extension consistent with the original
agreement of 60 days from the April 25th decision in Texas.
Although work has been done to date, the hope was that the Texas
decision would render this proceeding moot and making any effort in
the present case duplicative and a waste of court time and client
funds.

The allegations cover three years of alleged services, both
the complaint and potential counterclaims involve operation of oil
wells in Texas, the issues involve both New York and Texas laws,
much of the information necessary is in Texas, where the wells are
located and where Orland has its offices, and Mr. Haros resides in
Florida (although he has an office for convenience in New York,
Florida is where he spends most of his time).

As a result, I would not be able to finalize an answer or
motion by May l7m. In addition, if we opt to proceed by motion,
we will need time to request a pre-motion conference in accordance
with the court's rules. Finally, the length of the extension is
requested as I have a number of other commitments in May/June as
well as a family wedding the week of June l7th.

As indicated, although this is technically a second request,
in fact, the first extension was de minimus. June 25th would have
been the extension date if the original stipulation were approved
and while counsel no longer wishes to honor that commitment, it is
the date we respectfully request.

Respectfully,

RICHARD L. HERZFELD

